KEN PAXTON
                                         ATTORNEY GENERAL OF TEXAS


                                                  May 11, 2015



Mr. Kim C. Wyatt                                             Opinion No.      KP-0020
President and Chairman, Board of Directors
Trinity River Authority of Texas                            Re: Whether the Open Meetings Act prohibits a
Post Office Box 60                                          governmental body from holding a meeting at
Arlington, Texas 76004                                      a location that requires the presentation of
                                                            photo identification (RQ-1232-GA)

Dear Mr. Wyatt:

        You ask whether the Open Meetings Act prohibits a governmental body from holding open
meetings at a location that requires the presentation of government-issued photo identification for
admittance. 1 You explain that the Trinity River Authority ("the Authority") would like to hold
regular meetings at its Central Regional Wastewater System Plant ("System Plant"). Request
Letter at 1- 2. You further explain that "in response to the terrorist attacks of September 11, 2001,
the Authority began requiring visitors to the [System] Plant to furnish security personnel with
government-issued photo identification." Id. at 1.

        The Open Meetings Act (the "Act") requires that "[e]very regular, special, or called
meeting of a governmental body shall be open to the public," with limited exceptions articulated
in the Act. TEX. Gov'T CODE ANN. § 551.002 (West 2012). The Act further defines "open" to
mean "open to the public." Id. § 551.001(5) (West Supp. 2014). No language in the Act, however,
addresses whether an identification requirement at a meeting location would violate the statutory
requirement of openness. 2




         1
         See Letter from Mr. Kim C. Wyatt, President & Chairman, Bd. of Dirs., Trinity River Auth., to Honorable
Greg Abbott, Tex. Att'y Gen. at 1 (Nov. 20, 2014), https://www.texasattomeygeneral.gov/opinion/requests-for-
opinion-rqs ("Request Letter").

          2 In contrast, other states' open meetings laws expressly prohibit governmental bodies from requiring

identification in order to attend an open meeting. See, e.g., KY. REV. STAT. ANN. § 61.840 (West, Westlaw through
2015 reg. sess.) ("No person may be required to identify himself in order to attend any" meeting ofa public agency.);
MICH. COMP. LAWS ANN.§ 15.263(4) (West, Westlaw through 2015 reg. sess.) ("A person shall not be required as a
condition of attendance at a meeting of a public body to register or otherwise provide his or her name or other
Mr. Kim C. Wyatt - Page 2                          (KP-0020)



        Prior opinions from this office have construed the Act to mean that an open meeting must
be "physically accessible to the public." Tex. Att'y Gen. Op. Nos. GA-1079 (2014) at 2, JC-0487
(2002) at 2-3, JC-0053 (1999) at 5. Those opinions conclude that meetings held in New York
City or Mexico would likely violate the Act due to the difficulty that members of the public would
face in attempting to access the meeting locations. No Texas court cases or attorney general
opinions directly address the legality of an identification requirement under the Act, although
Opinion JC-0487 suggests that requiring identification for admittance to a meeting "could have a
chilling effect on the public's willingness to attend." Tex. Att'y Gen. Op. No. JC-0487 (2002) at
4 (quotation marks omitted).

        However, a number of facilities that are open to the public now require photo identification
for security purposes. Most federal courthouses require visitors to produce photo identification
before entry. 3 See United States v. Smith, 426 F.3d 567, 572-74 (2d Cir. 2005) (holding that a
photo identification requirement for access to a courthouse did not violate a defendant's right to a
public trial). Adult passengers must provide identification at an airport in order to travel. 4 These
identification requirements are likely intended as a security measure to provide protection to the
general public and not to otherwise limit the public's access to these venues.

        A court addressing your question would likely weigh the need for the identification
requirement as a security measure against the public's right of access guaranteed under the Act.
Absent direct language from the Legislature prohibiting identification requirements, a court is
unlikely to conclude as a matter of law that the Act prohibits a governmental body from holding
open meetings at a location that requires the presentation of government-issued photo
identification for admittance. Whether a specific meeting location is accessible to the public for
purposes of the Act is ultimately a question of fact, however, and may depend upon, for example,
the type of governmental body, the nature of the interested public, the available alternative meeting
locations, and the specific procedures used in requiring photo identification. See Tex. Att' y Gen.
Op. Nos. GA-1079 (2014) at 2, JC-0053 (1999) at 6. Such fact-intensive determinations are not
appropriate for the opinion process of this office. Tex. Att'y Gen. Op. No. GA-0756 (2010) at 4.




information ...."); NEB. REV. STAT. ANN.§ 84-1412(3) (West, Westlaw through 2014 reg. sess.) ("No public body
shall require members of the public to identify themselves as a condition for admission to the meeting .... ").

        3
         See, e.g. , U.S. COURT OF APPEALS FIFTH CIRCUIT, Visitors Guide to the Historic John Minor Wisdom Court
of Appeals Building at 1, http://www.lb5.uscourts.gov/Documents/VisitorsGuide.pdf.

        4
         U.S. DEPT. OF HOMELAND SECURITY, TRANSP. SEC. ADMIN., Acceptable IDs, http://www.tsa.gov/traveler-
information/acceptable-ids#main-content.
Mr. Kim C. Wyatt - Page 3                   (KP-0020)



                                     SUMMARY

                      A court is unlikely to conclude as a matter of law that the
              Open Meetings Act prohibits a governmental body from holding
              meetings at a location that requires the presentation of photo
              identification for admittance. Whether a specific meeting location
              is accessible to the public for purposes of the Act, however, is a
              question of fact and is not a determination appropriate for the
              attorney general opinion process.

                                            Very truly yours,


                                            IL~AJJ
                                            KEN PAXTON
                                            Attorney General of Texas



CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee
Assistant Attorney General